Case: 21-11192     Document: 00516452553         Page: 1     Date Filed: 08/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-11192                         August 30, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   Bank of America NA,

                                                             Plaintiff—Appellee,

                                       versus

   John Mann,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           Case No. 3:19-cv-02647-G


   Before Clement, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          This case arises from a property dispute that resulted in a mediated
   settlement agreement entered by Defendants John Mann and The Glorious
   Church of God in Christ International Ministries (GCGC) with Plaintiff
   Bank of America NA (BANA). John Mann, appealing pro se, challenges five


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11192      Document: 00516452553           Page: 2    Date Filed: 08/30/2022




                                     No. 21-11192


   orders of the district court in an attempt to upset that mediated settlement.
   For the following reasons, we DISMISS.
          First, Mann appeals the district court’s September 28, 2021 Order
   granting BANA’s motion to enforce the mediated settlement entered into on
   July 28, 2021. In a civil case, a timely notice of appeal is a jurisdictional
   requirement, see Bowles v. Russell, 551 U.S. 205, 214 (2007), and must be filed
   “within 30 days after entry of the judgment or order” from which the appeal
   is taken, see Fed. R. App. P. 4(a)(1)(A). Because Mann filed his appeal on
   November 30, more than thirty days after the entry of the September 28
   Order, his appeal is untimely. Similarly, Mann’s appeal of the district court’s
   October 6, 2021 Order setting an expedited briefing schedule is also untimely.
   His appeal as to both orders is dismissed for lack of jurisdiction.
          Second, Mann challenges the district court’s November 1, 2021 Order
   denying the motion for sanctions against BANA in the form of attorney’s fees
   and costs. But, even construing the pro se brief liberally, Mann fails to address
   the basis for the lower court’s order or argue against it, and thus, he fails to
   preserve the issue on appeal. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th
   Cir. 1993). His appeal of this order is also dismissed.
          And third, Mann challenges the district court’s November 1, 2021
   Orders granting BANA’s motion for entry of the Consent Judgment, as
   expressly incorporated in and required by the parties’ mediated settlement
   agreement, and for forfeiture under the parties’ settlement agreement.
   Assuming Mann has standing to challenge these orders, the district court
   found, and Mann concedes, that he knowingly failed to oppose the motion.
   Mann thus forfeited this argument and we dismiss his appeal as to these
   orders. See Burke v. Ocwen Loan Serv., L.L.C., 855 F. App’x 180, 184–85 (5th
   Cir. 2021) (listing cases).
          We DISMISS this appeal.




                                          2